Per Curiam :
This matter was heard in the United States Customs Court on evidence, and on the record there made the protest of the importer was sustained. On appeal to this court the matter came on to be heard, and counsel for appellant then filed the following stipulation herein:
It is hereby stipulated that the merchandise in this ease consists of nets or nettings made on Nottingham machines but not on Nottingham lace-curtain machines.
It is, therefore, stipulated, subject to the approval of the court, that a judgment order may be entered herein reversing the judgment of the Customs Court and sustaining the decision of the collector in classifying the merchandise as nets or nettings under the first part of paragraph 1430 and assessing duty thereon at 90 per centum ad valorem.
Dated New York, February 28, 1930.
'Comstock & Washburn,
Attorneys for Appellant. Charles D. Lawrence, Assistant Attorney General for the United States.
On this stipulation, and without any reference to the correctness of the judgment of the court below on the record before it, the judgment of the United States Customs Court is reversed and the cause is remanded for further proceedings, in accordance with said stipulation.